Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Providing supporting paragraph(s) with a clear explanation for each amended/new claim in Remarks is strongly requested for clear and definite claim interpretations by Examiner.
Vinyals is not used any more for teaching “given task”, and thus pp. 15-17 of Remarks may not be necessary.

Response to Arguments
Applicant's arguments filed on 03/17/2022 have been fully considered but they are not persuasive.
In Remarks, pp. 9-13, Applicant contends: 
To that end, it is emphasized that, under straightforward claim interpretation, the SAME INPUT is being received and applied to the input nodes of both the first neural network and to the recurrent neural network. The same means, to anyone of ordinary skill in the art as well as a layperson, "identical" or "without difference". The claim actually recites "IDENTICAL" now to make that point clear. Modifying what is put into one of these networks as disclosed in Boulanger is not the same or identical or without difference, but instead teaches away from these claim limitations.
…
Indeed, Figure 2 of Boulanger clearly indicates that the first instance of v(1) of the RBM appears after the introduction of bv(1), and therefore, the input provided to the RBM and the RNN is different at least because v(1) is modified before being introduced to the RNN and ALSO BECAUSE v(1) is PROVIDED TO AN INTERMEDIATE NODE.

Examiner’s response:
First of all, fig 2(b) along with “The upper half of the RNN-RBM is the RBM stage while the lower half is a RNN with hidden units hˆ(t)” shows that the single and common input node of v(t) is shared by the RBM and the RNN. Thus, different inputs can’t be applied to the input nodes of the first neural network and the recurrent neural network since the RNN-RBM model shares the single and common input node.

 The examiner understands the applicant’s assertion about the same input. However, note that relevant claim limitations are “receiving an input by an input node of a first neural network …”, “receiving the input by an input node of a recurrent neural network …” and “the input received by the input node of the first neural network and the input received by the input node of recurrent neural network are identical” (with emphasis added). In other words, the recited claim does not say that the input cannot be modified, but it just says that an input is received by each neural network. Thus, there is nothing that prevents v(t) of eq (1), eq (7) and eq (11) in the Boulanger-Lewandowski reference from reading on the claimed input. Fig 2 of Boulanger-Lewandowski shows that v(1) starts as an input and is received by RNN and RBM as the the recited claim says, and eq (1), eq (7) and eq (11) clearly show that the input, v(t), is received by each neural network.

In addition, the examiner understands the applicant’s assertion about an intermediate node. However, even though v(t) looks like being provided to an intermediate node, the node that receives v(t) is an input node because, as expressed in eq (7) and eq (11) along with fig 2(b), the RNN-RBM receives input data via the input node of v(t), and calculates h^(t) and h(t) for RNN and RBM, respectively. In more detail, in case of the RBM, bv(1) is just used as a weight for the input v(t) based on eq (1), eq (7) and eq (8), and in case of the RNN, W2 is used just used as a weight for the identical input v(t) based on eq (11). 

Just for the sake of comparison, for example, the Elman network on Wikipedia (https://en.wikipedia.org/w/index.php?title=Recurrent_neural_network&oldid=769709356) calculates the hidden layer vector with the same mathematical expression as eq (11) of Boulanger-Lewandowski, and xt is just an “input vector” for the Elman network. In the same manner, v(t) is just used as an input for the RNN portion of the RNN-RBM model. 
In addition, the Training section on Wikipedia (https://en.wikipedia.org/w/index.php?title=Boltzmann_machine&oldid=758504676) says “The units in the Boltzmann Machine are divided into 'visible' units, V, and 'hidden' units, H. The visible units are those which receive information from the 'environment'”, and Boulanger-Lewandowski says “visible vector v (inputs)” in sec 2 and “We use an input of 88 binary visible units that span the whole range of piano from A0 to C8” in sec 6. Thus, the node of v(t) is clearly an input node. Furthermore, regarding the RBM portion, please refer to the graphical structure of the RTRBM of fig 2 from Sutskever et al. (The Recurrent Temporal Restricted Boltzmann Machine) as well.

Moreover, the relevant claim limitations appear to be 
“receiving an input by an input node of a first neural network, the first neural network including a plurality of first parameters; 
receiving the input by an input node of a recurrent neural network, … the recurrent neural network including a plurality of second parameters, 
…
wherein the input received by the input node of the first neural network and the input received by the input node of recurrent neural network are identical”.

As noted in the rejections, Boulanger-Lewandowski teaches 
[fig 2] “The upper half of the RNN-RBM is the RBM stage while the lower half is a RNN with hidden units hˆ(t) . The RBM biases bh(t), bv(t) are a linear function of hˆ(t−1)”; [sec 4] “The joint probability distribution of the RNN-RBM is also given by equation (7), but with hˆ(t) defined arbitrarily, here as per equation (11). … For simplicity, we consider the RBM parameters to be W, bv(t) , bh(t) (i.e. only the biases are variable) and a single-layer RNN (bottom portion of Fig. 2(b)) whose hidden units hˆ(t) are only connected to their direct predecessor hˆ(t−1) and to v(t) by the relation:  
    PNG
    media_image1.png
    38
    386
    media_image1.png
    Greyscale
 (11) The RBM portion of the RNN-RBM (upper portion of Fig. 2(b)) is otherwise exactly the same as its RTRBM counterpart. This gives the single-layer RNN-RBM nine parameters: W, bv, bh, W’, W’’, hˆ(0), W2, W3, bhˆ.”; see also [secs 2-3];

In other words, Boulanger-Lewandowski teaches that there are an RBM (i.e. “first neural network”, cf. the upper half of the RNN-RBM in fig 2(b)) and an RNN (i.e. “recurrent neural network”, cf. the lower half of the RNN-RBM in fig 2(b)). The RBM and the RNN both receive input data (i.e. “input”, cf. v(t) in fig 2(b)) over time via a node which receives the input data (i.e. “input node”, cf. the node of v(t) in fig 2(b)) over time. 
Boulanger-Lewandowski also teaches that the input data which is received by the RBM and the RNN is identical based on the single and common input node (i.e. “the input received by the input node of the first neural network and the input received by the input node of the recurrent neural network are identical”, cf. eq (7) has v(t) as an input, and eq (11) has v(t) as an input as well. In addition, fig 2(b) also shows the same input v(t) for the RNN-RBM.).


    PNG
    media_image2.png
    756
    645
    media_image2.png
    Greyscale


Therefore, the applicant’s arguments are not convincing. Please refer to “Response to Arguments” of the previous office action as well. 

In Remarks, p. 12, Applicant contends: 
Claim 1 further recites, inter alia, "updating at least one first parameter of the plurality of first parameters based on the final output from the recurrent neural network provided with the input". Claim 9 further recites, inter alia, "updating the plurality of second parameters based on a learning objective of the first neural network provided with the input". 
There is no disclosure in Boulanger that the final output from the recurrent neural network is provided with the same input that is received by both input nodes of the first neural network and the RNN. Further, there is no disclosure in Boulanger that the learning objective of the first neural network is provided with the same input that is received by both input nodes of the first neural network and the RNN. 
Hence, Boulanger is also silent regarding this feature of claims 1 and 9

Examiner’s response:
Regarding claim 1, 
the relevant claim limitation(s) appear(s) to be 
updating at least one first parameter of the plurality of first parameters based on the final output from the recurrent neural network provided with the input.

As noted in the rejections, Boulanger-Lewandowski teaches 
(Boulanger-Lewandowski, [fig 2] “The RBM biases bh(t), bv(t) are a linear function of hˆ(t−1)”; [secs 2-4] “The RTRBM can be understood as a sequence of conditional RBMs whose parameters are the output of a deterministic RNN  … For simplicity, we consider the RBM parameters to be W, bv(t) , bh(t) (i.e. only the biases are variable) and a single-layer RNN (bottom portion of Fig. 2(b)) whose hidden units hˆ(t) are only connected to their direct predecessor hˆ(t−1) and to v(t) by the relation:  
    PNG
    media_image1.png
    38
    386
    media_image1.png
    Greyscale
 (11) The RBM portion of the RNN-RBM (upper portion of Fig. 2(b)) is otherwise exactly the same as its RTRBM counterpart. This gives the single-layer RNN-RBM nine parameters: W, bv, bh, W’, W’’, hˆ(0), W2, W3, bhˆ.”; “Restricted Boltzmann machine” reads on “first neural network”, and “W, bv(t), bh(t)” read on “a plurality of first parameters”. In addition, “The RBM biases bh(t), bv(t) are a linear function of hˆ(t−1)” of fig 2 and 
    PNG
    media_image1.png
    38
    386
    media_image1.png
    Greyscale
 based on the input v(t) read on “updating at least one first parameter … based on the final output from the recurrent neural network”.), 

In other words, Boulanger-Lewandowski teaches that there are an RBM (i.e. “first neural network”, cf. the upper half of the RNN-RBM in fig 2(b)) and an RNN (i.e. “recurrent neural network”, cf. the lower half of the RNN-RBM in fig 2(b)). The RBM and the RNN both receive input data (i.e. “input”, cf. v(t) in fig 2(b)) over time via a node which receives the input data (i.e. “input node”, cf. the node of v(t) in fig 2(b)) over time. In addition, the RBM has parameters (i.e. “first parameters”, cf. “W, bv(t) , bh(t)”), and at least one of the parameters is updated based on the output from the RNN (i.e. “updating at least one first parameter … based on the final output from the recurrent neural network”, cf. “The RBM biases bh(t), bv(t) are a linear function of hˆ(t−1)”, fig 2(b) and eq (11)) since the output of the RNN is used for the RBM.

Regarding claim 9, 
the relevant claim limitation(s) appear(s) to be 
updating the plurality of second parameters based on a learning objective of the first neural network provided with the input.

As noted in the rejections, Tang teaches 
(Tang, [sec I] “the teacher model is firstly trained and then is used to generate targets for the training data. These targets are actually posterior probabilities and so are ‘soft’ compared to the original one-hot ‘hard’ targets. The soft targets are used to train the child model. As we will see, using soft targets leads to a smoother objective function, which makes the pre-training a much easier task than training with the original hard targets”; [sec III] “We focus on the dark knowledge distiller model rather than logit matching as it showed better performance in our experiments. This model uses a well-trained DNN as the teacher model to predict the targets of the training samples, and these targets are used to train the child model. … the knowledge transfer learning is a pre-training step, which initializes the model parameters in such a way that the fine-tuning has a good starting point to reach a better local minimum, compared to training with hard targets from the beginning.”; [sec(s) IV] “A DNN system is then trained with the alignment provided by the GMM system. The feature used for the DNN system is the 40-dimensional Fbanks. A symmetric 11-frame window is applied to concatenate neighboring frames, and an LDA transform is used to reduce the feature dimension to 200, which forms the DNN input. The DNN architecture involves 4 hidden layers and each layer consists of 2048 units. The output layer is composed of 2008 units, equal to the total number of Gaussian mixtures in the GMM system. … To train the RNN acoustic models, the DNN model of the baseline system is used as the teacher model. The RNN is based on the LSTM structure, where the input features are the 40-dimensional Fbanks, and the output units correspond to the Gaussian mixtures as in the DNN model. The momentum is empirically set to 0.9, and the starting learning rate is set to 0.0001 by default.”; “the teacher model is firstly trained and then is used to generate targets for the training data” reads on “a learning objective of the first neural network” because nonlinear functions of the teacher model are used for training the DNN.),

In other words, Tang teaches that there are a teacher model (i.e. “first neural network”, cf. “DNN” and “teacher model”) and a child model (RNN) (i.e. “second parameters”, cf. “child model”), and there are input features (i.e. “input”, cf. “The RNN is based on the LSTM structure, where the input features are the 40-dimensional Fbanks”). In addition, the teacher model is trained first and then teaches the child model (i.e. “updating the plurality of second parameters based on a learning objective of the first neural network provided with the input”, cf. “This model uses a well-trained DNN as the teacher model to predict the targets of the training samples, and these targets are used to train the child model”) because nonlinear functions of the teacher model are used for training the DNN and updating the RNN parameters.

Therefore, the applicant’s arguments are not convincing.

In Remarks, p. 9, Applicant contends: 
Moreover, claim 1 recites "a post-training given task", while Boulanger is directed to training. The Examiner is reading in disclosure in Boulanger that does not exist there, but is instead based on impermissible hindsight with the present invention. For example, there is discussion of updating RBM related biases post training such as in an inference stage. The Examiner is requested to particularly point to the part of Boulanger that mentions updating the RBM related biases post training. "Over time" as cited by the Examiner can simply relate to "training time" without more.

Examiner’s response:
The relevant claim limitations appear to be 
“receiving the input by an input node of a recurrent neural network configured as a non-linear extension of the first neural network to cooperatively process the input for a post-training given task until the post-training given task completion providing a final output from the recurrent neural network”.

As noted in the rejections, Boulanger-Lewandowski teaches 
(Boulanger-Lewandowski, [fig 2] “The upper half of the RNN-RBM is the RBM stage while the lower half is a RNN with hidden units hˆ(t). The RBM biases bh(t), bv(t) are a linear function of hˆ(t−1)”; [secs 2-4] “input vector v(l) … The joint probability distribution of the RNN-RBM is also given by equation (7), but with hˆ(t) defined arbitrarily, here as per equation (11). … For simplicity, we consider the RBM parameters to be W, bv(t) , bh(t) (i.e. only the biases are variable) and a single-layer RNN (bottom portion of Fig. 2(b)) whose hidden units hˆ(t) are only connected to their direct predecessor hˆ(t−1) and to v(t) by the relation:  
    PNG
    media_image1.png
    38
    386
    media_image1.png
    Greyscale
 (11) The RBM portion of the RNN-RBM (upper portion of Fig. 2(b)) is otherwise exactly the same as its RTRBM counterpart. This gives the single-layer RNN-RBM nine parameters: W, bv, bh, W’, W’’, hˆ(0), W2, W3, bhˆ.”; see also [sec 6] “probabilistic modeling of sequences of polyphonic music”; 
    PNG
    media_image1.png
    38
    386
    media_image1.png
    Greyscale
 (11) based on the input v(t) reads on “providing the input to a recurrent neural network”. In addition, “hˆ(0), W2, W3, bhˆ” read on “a plurality of second parameters”. Furthermore, “joint probability distribution of the RNN-RBM” reads on “non-linear extension of the first neural network to cooperatively process the input”. Moreover, “
    PNG
    media_image1.png
    38
    386
    media_image1.png
    Greyscale
” reads on “final output from the recurrent neural network” since 
    PNG
    media_image3.png
    63
    78
    media_image3.png
    Greyscale
 is provided as a final output at each time step from the RNN for calculating biases for the RBM. Furthermore, testing may read on “post-training given task”. Besides, e.g., a node which receives an “input” data may read on “input node”. In other words, e.g., a node of v(t) in fig 2(b) may read on “input node”. Also, e.g., “input vector v(l)” along with “single-layer RNN (bottom portion of Fig. 2(b))” may read on “different input nodes” since the input of the first neural network and the input to the recurrent neural network are both mapped to v(t), which is a vector and thus comprises multiple input nodes, one for each element of the input vector v(t).).

In other words, Boulanger-Lewandowski teaches that there are an RBM (i.e. “first neural network”, cf. the upper half of the RNN-RBM in fig 2(b)) and an RNN (i.e. “recurrent neural network”, cf. the lower half of the RNN-RBM in fig 2(b)). The RBM and the RNN both receive input data (i.e. “input”, cf. v(t) in fig 2(b)) over time via a node which receives the input data (i.e. “input node”, cf. the node of v(t) in fig 2(b)) over time. 
In addition, Boulanger-Lewandowski also teaches that the RBM-related biases are updated over time in the training phase and in the inference phase as well (i.e. “post-training given task”, cf. “The RBM biases bh(t), bv(t) are a linear function of hˆ(t−1)” over time in fig 2(b)). In other words, after training (i.e. “post-training”), in the inference phase, the RBM-related biases are updated over t (which represents time) since the biases are variables (cf. “For simplicity, we consider the RBM parameters to be W, bv(t) , bh(t) (i.e. only the biases are variable)” in sec 4), and they are updated based on eqs (8)-(9) (cf. “
    PNG
    media_image4.png
    50
    294
    media_image4.png
    Greyscale
(8) and 
    PNG
    media_image5.png
    46
    300
    media_image5.png
    Greyscale
(8) in sec 3”). In addition, the datasets are time-based (cf. sec 6: “Each dataset contains at least 7 hours of polyphonic music and the total duration is approximately 67 hours. The polyphony (number of simultaneous notes) varies from 0 to 15 and the average polyphony is 3.9. We use an input of 88 binary visible units that span the whole range of piano from A0 to C8 and temporally aligned on an integer fraction of the beat (quarter note)”). 

Therefore, the applicant’s arguments are not convincing. Please refer to “Response to Arguments” of the previous office action as well.

In Remarks pp. 15-18, Applicant contends: 
In direct contrast, Tang discloses a temporary relationship of teacher/child between two separate and independent models, namely a trained simple model (teacher model) and a complex untrained model (child model), where the simple model is SHED once the complex model has been sufficiently trained to surpass the simple model (Tang, P. 2, first non-full paragraph) thus preventing the possibility of one being an extension of the other to cooperatively process the input for a post-training given task until the post-training given task completion.

Examiner’s response:
The relevant claim limitations appear to be 
“receiving the input by an input node of a recurrent neural network (RNN) configured as a non-linear extension of the first neural network to cooperatively process the input for a post-training given task until the post-training given task completion”.

As noted in the rejections, Tang teaches 
[tables I-III]; [sec IV] “A DNN system is then trained with the alignment provided by the GMM system. The feature used for the DNN system is the 40-dimensional Fbanks. A symmetric 11-frame window is applied to concatenate neighboring frames, and an LDA transform is used to reduce the feature dimension to 200, which forms the DNN input. The DNN architecture involves 4 hidden layers and each layer consists of 2048 units. The output layer is composed of 2008 units, equal to the total number of Gaussian mixtures in the GMM system. … To train the RNN acoustic models, the DNN model of the baseline system is used as the teacher model. The RNN is based on the LSTM structure, where the input features are the 40-dimensional Fbanks, and the output units correspond to the Gaussian mixtures as in the DNN model. The momentum is empirically set to 0.9, and the starting learning rate is set to 0.0001 by default.”; [sec III] “Note that learning soft targets is not the ultimate goal of the model training, so a fine-tuning step is required to refine the model with the original hard targets. In this sense, the knowledge transfer learning is a pre-training step, which initializes the model parameters in such a way that the fine-tuning has a good starting point to reach a better local minimum, compared to training with hard targets from the beginning.”; [sec I] “This teacher model might be rather weak, but it is sufficient to direct the child model where to go. Once the teacher model helps the child model reach a reasonable place in the parameter space, the child model can learn by itself and finally finds a good local optimum, delivering a performance even better than the teacher model. … the teacher model is firstly trained and then is used to generate targets for the training data.”;

In other words, Tang teaches that a teacher model (DNN) (i.e. “first neural network”) teaches a child model (RNN) (i.e. “recurrent neural network”) how to update initial parameters (i.e. “non-linear extension of the first neural network to cooperatively process the input”, cf. “helps the child model reach a reasonable place in the parameter space”) based on the input features (i.e. “input”, cf. “40-dimensional Fbanks”) after the teacher model is trained in advance (i.e. “post-training given task”, cf. “the teacher model is firstly trained”). In other words, after the teacher model is trained (i.e. “post-training”), the teacher model and the child model are processing the input cooperatively until a task completion. 

Therefore, the applicant’s arguments are not convincing. Please refer to “Response to Arguments” of the previous office action as well.

Applicant’s arguments with respect to the limitation of claim 1 “wherein the first neural network and the recurrent neural network each comprise a single neural network” have been considered but are moot because the arguments are directed to amended limitation(s) that has/have not been previously examined.
Applicant’s arguments with respect to the limitation of claim 1 “the input of the first neural network and the input to the recurrent neural network comprise different input nodes” and the limitation of claim 9 “the input of the first neural network and the input to the recurrent neural network comprising different input nodes;” have been considered but are moot because the arguments are directed to amended limitation(s) that has/have not been previously examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1 recite(s) the limitation “the input of the first neural network and the input to the recurrent neural network comprise different input nodes” in line 11. However, “input” is just a data which is received by an input node, but it is not a structure. Thus, the claim language is not definite since a data/signal may not comprise a structure which is an “input node”. Instead, it appears that the input node of each neural network needs to be specified, and thus it may need to read “the input node of the first neural network and the input node of the recurrent neural network being different input nodes” or something else. For the purposes of examination, “the input node of the first neural network and the input node of the recurrent neural network being different input nodes” is used. In addition, claim 9 is rejected for the same reason.
Claim(s) 1, 9 each recite(s) limitations that raise issues of indefiniteness as set forth above, and dependent claims 2-8, 10-14 are rejected at least based on their direct and/or indirect dependency from independent claims 1, 9. Appropriate explanation and/or amendment is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boulanger-Lewandowski et al. (“Modeling Temporal Dependencies in High-Dimensional Sequences: Application to Polyphonic Music Generation and Transcription”).

Regarding claim 1, 
Boulanger-Lewandowski teaches
A computer program product including one or more computer readable storage mediums collectively storing program instructions that are executable by a computer to cause the computer to perform operations comprising:
(Boulanger-Lewandowski, [sec 1] “internal memory”)

receiving an input by an input node of a first neural network, the first neural network including a plurality of first parameters, the input comprising a N-dimensional time-series input data vector, wherein N is an integer greater than 0;
(Boulanger-Lewandowski, [fig 2]; [sec 4] “The joint probability distribution of the RNN-RBM is also given by equation (7), but with hˆ(t) defined arbitrarily, here as per equation (11). … For simplicity, we consider the RBM parameters to be W, bv(t), bh(t) (i.e. only the biases are variable) and a single-layer RNN (bottom portion of Fig. 2(b)) whose hidden units hˆ(t) are only connected to their direct predecessor hˆ(t−1) and to v(t) by the relation: 
    PNG
    media_image1.png
    38
    386
    media_image1.png
    Greyscale
 (11)”; see also [secs 2-3]; [sec Abs] “We investigate the problem of modeling symbolic sequences of polyphonic music in a completely general piano-roll representation. We introduce a probabilistic model based on distribution estimators conditioned on a recurrent neural network that is able to discover temporal dependencies in high-dimensional sequences.”; [sec 1 on p. 1] “Many sequences of interest are over high-dimensional objects, such as images in video, short-term spectra in audio music, tuples of notes in musical scores, or words in text.” “Restricted Boltzmann machine” reads on “first neural network”, and “W, bv(t), bh(t)” read on “a plurality of first parameters”. In addition, v(t) of eq (7) reads on “input”. Furthermore, e.g., a node which receives an “input” data may read on “input node”. In other words, e.g., the node of v(t) in fig 2(b) may read on “input node”. Moreover, e.g., “high-dimensional sequences” with fig 2(b) may read on “N-dimensional time-series input data vector”.); 

receiving the input by an input node of a recurrent neural network configured as a nonlinear extension of the first neural network to cooperatively process the input for a post-training given task until the post-training given task completion providing a final output from the recurrent neural network, the recurrent neural network including a plurality of second parameters, the input of the first neural network and the input to the recurrent neural network comprise different input nodes;
(Boulanger-Lewandowski, [fig 2] “The upper half of the RNN-RBM is the RBM stage while the lower half is a RNN with hidden units hˆ(t). The RBM biases bh(t), bv(t) are a linear function of hˆ(t−1)”; [secs 2-4] “input vector v(l) … The joint probability distribution of the RNN-RBM is also given by equation (7), but with hˆ(t) defined arbitrarily, here as per equation (11). … For simplicity, we consider the RBM parameters to be W, bv(t) , bh(t) (i.e. only the biases are variable) and a single-layer RNN (bottom portion of Fig. 2(b)) whose hidden units hˆ(t) are only connected to their direct predecessor hˆ(t−1) and to v(t) by the relation:  
    PNG
    media_image1.png
    38
    386
    media_image1.png
    Greyscale
 (11) The RBM portion of the RNN-RBM (upper portion of Fig. 2(b)) is otherwise exactly the same as its RTRBM counterpart. This gives the single-layer RNN-RBM nine parameters: W, bv, bh, W’, W’’, hˆ(0), W2, W3, bhˆ.”; see also [sec 6] “probabilistic modeling of sequences of polyphonic music”; 
    PNG
    media_image1.png
    38
    386
    media_image1.png
    Greyscale
 (11) based on the input v(t) reads on “providing the input to a recurrent neural network”. In addition, “hˆ(0), W2, W3, bhˆ” read on “a plurality of second parameters”. Furthermore, “joint probability distribution of the RNN-RBM” reads on “non-linear extension of the first neural network to cooperatively process the input”. Moreover, “
    PNG
    media_image1.png
    38
    386
    media_image1.png
    Greyscale
” reads on “final output from the recurrent neural network” since 
    PNG
    media_image3.png
    63
    78
    media_image3.png
    Greyscale
 is provided as a final output at each time step from the RNN for calculating biases for the RBM. Furthermore, testing may read on “post-training given task”. Besides, e.g., a node which receives an “input” data may read on “input node”. In other words, e.g., a node of v(t) in fig 2(b) may read on “input node”. Also, e.g., “input vector v(l)” along with “single-layer RNN (bottom portion of Fig. 2(b))” may read on “different input nodes” since the input of the first neural network and the input to the recurrent neural network are both mapped to v(t), which is a vector and thus comprises multiple input nodes, one for each element of the input vector v(t).); and

updating at least one first parameter of the plurality of first parameters based on the final output from the recurrent neural network provided with the input,
(Boulanger-Lewandowski, [fig 2] “The RBM biases bh(t), bv(t) are a linear function of hˆ(t−1)”; [secs 2-4] “The RTRBM can be understood as a sequence of conditional RBMs whose parameters are the output of a deterministic RNN  … For simplicity, we consider the RBM parameters to be W, bv(t) , bh(t) (i.e. only the biases are variable) and a single-layer RNN (bottom portion of Fig. 2(b)) whose hidden units hˆ(t) are only connected to their direct predecessor hˆ(t−1) and to v(t) by the relation:  
    PNG
    media_image1.png
    38
    386
    media_image1.png
    Greyscale
 (11) The RBM portion of the RNN-RBM (upper portion of Fig. 2(b)) is otherwise exactly the same as its RTRBM counterpart. This gives the single-layer RNN-RBM nine parameters: W, bv, bh, W’, W’’, hˆ(0), W2, W3, bhˆ.”; “Restricted Boltzmann machine” reads on “first neural network”, and “W, bv(t), bh(t)” read on “a plurality of first parameters”. In addition, “The RBM biases bh(t), bv(t) are a linear function of hˆ(t−1)” of fig 2 and 
    PNG
    media_image1.png
    38
    386
    media_image1.png
    Greyscale
 based on the input v(t) read on “updating at least one first parameter … based on the final output from the recurrent neural network”.), 

wherein the post-training given task is a post processing task, and wherein the input received by the input node of the first neural network and the input received by the input node of the recurrent neural network are identical, and wherein the first neural network and the recurrent neural network each comprise a single neural network.
(Boulanger-Lewandowski, [fig 2] “The upper half of the RNN-RBM is the RBM stage while the lower half is a RNN with hidden units hˆ(t). The RBM biases bh(t), bv(t) are a linear function of hˆ(t−1)”; [secs 2-4] “The joint probability distribution of the RNN-RBM is also given by equation (7), but with hˆ(t) defined arbitrarily, here as per equation (11). … For simplicity, we consider the RBM parameters to be W, bv(t) , bh(t) (i.e. only the biases are variable) and a single-layer RNN (bottom portion of Fig. 2(b)) whose hidden units hˆ(t) are only connected to their direct predecessor hˆ(t−1) and to v(t) by the relation:  
    PNG
    media_image1.png
    38
    386
    media_image1.png
    Greyscale
 (11) The RBM portion of the RNN-RBM (upper portion of Fig. 2(b)) is otherwise exactly the same as its RTRBM counterpart. This gives the single-layer RNN-RBM nine parameters: W, bv, bh, W’, W’’, hˆ(0), W2, W3, bhˆ.”; see also [sec 6] “probabilistic modeling of sequences of polyphonic music … Although it is not strictly necessary, learning is facilitated if the sequences are transposed in a common tonality (e.g. C major/minor) as preprocessing.”; “learning is facilitated if the sequences are transposed in a common tonality (e.g. C major/minor) as preprocessing” reads on “given task is a post processing task” since preprocessing may be carried out before learning or testing. In addition, eq (1), eq (7) and eq (11) read on “identical” based on the input, v(t), which is provided to each neural network. Furthermore, the node of v(t) in fig 2(b) may read on “input node of the first neural network” and “input node of the recurrent neural network”. Moreover, e.g., “The upper half of the RNN-RBM is the RBM stage while the lower half is a RNN with hidden units hˆ(t)” along with fig 2(b) may read on “the first neural network and the recurrent neural network each comprise a single neural network” since the RBM stage is a single neural network and the RNN stage is another single neural network even though they share the input, and the output of the RNN stage is used for the RBM stage.)

Regarding claim 3, 
Boulanger-Lewandowski further teaches
the at least one first parameter includes a bias parameter ([fig 2]; [secs 2-4] “For simplicity, we consider the RBM parameters to be W, bv(t), bh(t) (i.e. only the biases are variable) and a single-layer RNN (bottom portion of Fig. 2(b)) whose hidden units hˆ(t) are only connected to their direct predecessor hˆ(t−1) and to v(t) by the relation: Equation (11)”).	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Boulanger-Lewandowski et al. (“Modeling Temporal Dependencies in High-Dimensional Sequences: Application to Polyphonic Music Generation and Transcription”) in view of Osogami et al. (“Learning dynamic Boltzmann machines with spike-timing dependent plasticity”).

Regarding claim 2, 
Boulanger-Lewandowski teaches claim 1. 

However, Boulanger-Lewandowski does not teach
the first neural network:
a plurality of layers of nodes among a plurality of nodes, each layer sequentially forwarding values of a time frame of the input, the plurality of layers of nodes: 
a first layer of a plurality of input nodes among the plurality of nodes, the input nodes receiving values of a current time frame of the input;
a plurality of intermediate layers, each node in each intermediate layer forwarding a value to a node in a subsequent or shared layer; and 
a plurality of weight values among the plurality of first parameters, each weight value to be applied to each value in the corresponding node to obtain a value propagating from a pre-synaptic node to a post-synaptic node.

Osogami teaches
the first neural network:
a plurality of layers of nodes among a plurality of nodes, each layer sequentially forwarding values of a time frame of the input ([figs 4-5]; [secs 2-3] “Formally, we define the DyBM-T as the Boltzmann machine having T layers from −T + 1 to 0, where T is a positive integer or infinity. Let x ≡ (x[t])−T<t<=0, where x[t] is the values of the units in the t-th layer, which we consider as the values at time t.”; Fig 4 and fig 5 read “each layer sequentially forwarding values of a time frame of the input”. Note that Boulanger-Lewandowski teaches “input”. In addition, each circle of fig 4 reads on “nodes”.), the plurality of layers of nodes:

a first layer of a plurality of input nodes among the plurality of nodes, the input nodes receiving values of a current time frame of the input ([figs 4-5]; [secs 2-3] “Formally, we define the DyBM-T as the Boltzmann machine having T layers from −T + 1 to 0, where T is a positive integer or infinity. Let x ≡ (x[t])−T<t<=0, where x[t] is the values of the units in the t-th layer, which we consider as the values at time t.”; The rightmost layer of Fig 4 reads “first layer”, and each node of the rightmost layer of fig 4 reads on “input nodes”. In addition, fig 4 and fig 5 read on “the input nodes receiving values of a current time frame of the input”. Note that Boulanger-Lewandowski teaches “input”.);

a plurality of intermediate layers, each node in each intermediate layer forwarding a value to a node in a subsequent or shared layer ([figs 4-5]; [secs 2-3] “Formally, we define the DyBM-T as the Boltzmann machine having T layers from −T + 1 to 0, where T is a positive integer or infinity. Let x ≡ (x[t])−T<t<=0, where x[t] is the values of the units in the t-th layer, which we consider as the values at time t.”; The other layers other than the rightmost layer of Fig 4 read “intermediate layers”. In addition, fig 4 and fig 5 read “each node in each intermediate layer forwarding a value to a node in a subsequent or shared layer”.);

a plurality of weight values among the plurality of first parameters, each weight value to be applied to each value in the corresponding node to obtain a value propagating from a pre-synaptic node to a post-synaptic node ([figs 4-5] “Spikes traveling from a pre-synaptic neuron (i) to a post-synaptic neuron (j) and eligibility traces.”; [secs 2-3] “Formally, we define the DyBM-T as the Boltzmann machine having T layers from −T + 1 to 0, where T is a positive integer or infinity. Let x ≡ (x[t])−T<t<=0, where x[t] is the values of the units in the t-th layer, which we consider as the values at time t. … For δ ≥ 1, let W[δ] be the matrix whose (i, j) element, Wi,j[δ], denotes the weight between the i-th unit at time −δ and the j-th unit at time 0 for any t.”; “Wij[δ]” of fig 4 reads on “weight values”. Note that Boulanger-Lewandowski teaches “first parameters”. In addition, “Wi,j[δ], denotes the weight between the i-th unit at time −δ and the j-th unit at time 0 for any t” reads on “each weight value to be applied to each value in the corresponding node”.).

Boulanger-Lewandowski and Osogami are all in the same field of endeavor of processing input signal with the Boltzmann machine and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Boltzmann machine system of Boulanger-Lewandowski with the multiple layers of Osogami. Doing so would lead to significantly simplifying the learning rule for the DyBM (Dynamic Boltzmann machine) and exhibiting various characteristics of STDP that have been observed in biological neural networks when the DyBM has an infinite number of layers and particularly structured parameters (Osogami, sec 1).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boulanger-Lewandowski et al. (“Modeling Temporal Dependencies in High-Dimensional Sequences: Application to Polyphonic Music Generation and Transcription”) in view of Osogami et al. (“Seven neurons memorizing sequences of alphabetical images via spike-timing dependent plasticity”, hereinafter Osogami2015).

Regarding claim 4, 
Boulanger-Lewandowski teaches claim 1.
However, Boulanger-Lewandowski does not teach
initializing the plurality of first parameters to zero.

Osogami2015 teaches
initializing the plurality of first parameters to zero ([sec “Results”] “Here, the values of the eligibility traces and the FIFO queues were reset to zero before a cue was presented.”).

Boulanger-Lewandowski and Osogami2015 are all in the same field of endeavor of processing input signal with the Boltzmann machine and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Boltzmann machine system of Boulanger-Lewandowski with the initialization of Osogami2015. Doing so would lead to presenting a sequence of zeros or a sequential pattern of a blank image to the DyBM for a sufficiently long period (Osogami2015, sec “Results”).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Boulanger-Lewandowski et al. (“Modeling Temporal Dependencies in High-Dimensional Sequences: Application to Polyphonic Music Generation and Transcription”) in view of Ranzato et al. (“Modeling Natural Images Using Gated MRFs”).

Regarding claim 5, 
Boulanger-Lewandowski teaches claim 1.
However, Boulanger-Lewandowski does not teach 
estimating a mean of the current time frame of the input using a conditional probability density of the input, wherein a current time frame of the input is assumed to have a Gaussian distribution.

Ranzato teaches
estimating a mean of the current time frame of the input using a conditional probability density of the input, wherein a current time frame of the input is assumed to have a Gaussian distribution ([sec 2] “they contribute to control the mean of the conditional distribution over the input 
    PNG
    media_image6.png
    34
    563
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    38
    354
    media_image7.png
    Greyscale
(7) where I is the identity matrix, WϵRDxM is a matrix of trainable parameters, and bx ϵ RD is a vector of trainable biases for the input variables.”; “control the mean of the conditional distribution over the input” and eq (7) read on “estimating a mean of the current time frame of the input using a conditional probability density of the input”.).

Boulanger-Lewandowski and Ranzato are all in the same field of endeavor of processing input signal with the Boltzmann machine and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Boltzmann machine system of Boulanger-Lewandowski with the mean estimation of Ranzato. Doing so would lead to enable the conditional distribution over the input pixels to be a Gaussian with not only its covariance but also its mean depending on the states of the latent variables (Ranzato, sec 2).

Regarding claim 6, 
Boulanger-Lewandowski and Ranzato teach claim 5.
Boulanger-Lewandowski further teaches
the updating includes learning the first parameters … and a plurality of output weight values of the output from the recurrent neural network ([fig 2]; [secs 2-4] “While all the parameters of the RBMs can depend on the previous time steps, we will consider the case where only the biases depend on hˆ(t−1): 
    PNG
    media_image8.png
    51
    294
    media_image8.png
    Greyscale
 (8) 
    PNG
    media_image9.png
    47
    300
    media_image9.png
    Greyscale
 (9) … The hidden-to-bias weights W’, W’’ can then be initialized to small random values, such that the sequential model will initially behave like independent RBMs, eventually departing from that state. … The gradient then back-propagates through the hidden-to-bias parameters (eq. 8 and 9):”; “biases” read on “first parameters”. In addition, “hidden-to-bias weights W’, W’’” reads on “a plurality of output weight values of the output from the recurrent neural network”.).

Ranzato teaches 
learning … a standard deviation of the current time frame of the input ([secs 2-4] “In this work, we extend these two classes of models with a new model whose conditional distribution over the input has both a mean and a covariance matrix determined by latent variables.”).

Boulanger-Lewandowski and Ranzato are all in the same field of endeavor of processing input signal with the Boltzmann machine and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Boltzmann machine system of Boulanger-Lewandowski and Ranzato with the standard deviation learning of Ranzato. Doing so would lead to enable the conditional distribution over the input pixels to be a Gaussian with not only its covariance but also its mean depending on the states of the latent variables (Ranzato, sec 2).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Boulanger-Lewandowski et al. (“Modeling Temporal Dependencies in High-Dimensional Sequences: Application to Polyphonic Music Generation and Transcription”) in view of Ranzato et al. (“Modeling Natural Images Using Gated MRFs”), and further in view of Osogami et al. (“Seven neurons memorizing sequences of alphabetical images via spike-timing dependent plasticity”, hereinafter Osogami2015).

Regarding claim 7, 
Boulanger-Lewandowski and Ranzato teach claim 6.
However, Boulanger-Lewandowski and Ranzato do not teach
updating a plurality of eligibility traces and a plurality of first-in-first-out (FIFO) queues.

Osogami2015 teaches 
updating a plurality of eligibility traces and a plurality of first-in-first-out (FIFO) queues ([sec “Results”] “We did not train the DyBM but did update its eligibility traces and FIFO queues when it was presented with cues or when it was generating sequential patterns.”).

Boulanger-Lewandowski, Ranzato and Osogami2015 are all in the same field of endeavor of processing input signal with the Boltzmann machine and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Boltzmann machine system of Boulanger-Lewandowski and Ranzato with updating of the eligibility traces and FIFO queues of Osogami2015. Doing so would lead to enabling DyBM to generate varying patterns during multiple time periods by updating the values of the eligibility traces and the FIFO queues each time a 7-bit pattern was presented (Osogami2015, sec “Results”).

Regarding claim 8, 
Boulanger-Lewandowski, Ranzato and Osogami2015 teach claim 7. 
Boulanger-Lewandowski further teaches 
evaluating a learning objective of the first neural network ([fig 2]; [secs 2-4] “The joint probability distribution of the RNN-RBM is also given by equation (7), but with hˆ(t) defined arbitrarily, here as per equation (11). … For simplicity, we consider the RBM parameters to be W, bv(t) , bh(t) (i.e. only the biases are variable) and a single-layer RNN (bottom portion of Fig. 2(b)) whose hidden units hˆ(t) are only connected to their direct predecessor hˆ(t−1) and to v(t) by the relation: 
    PNG
    media_image1.png
    38
    386
    media_image1.png
    Greyscale
 (11)”; Eq (7) reads on “learning objective”.).

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (Knowledge Transfer Pre-training) in view of Vinyals et al. (Show and Tell: A Neural Image Caption Generator).

Regarding claim 9, 
Tang teaches
receiving an input by an input node of a first neural network, the first neural network including a plurality of first parameters, the input comprising a N-dimensional time-series input data vector, wherein N is an integer greater than 0;
(Tang, [sec IV] “The experiments are conducted on the Aurora4 database in noisy conditions, and the data profile is largely standard: 7137 utterances for model training, 4620 utterances for development and 4620 utterances for testing. … A DNN system is then trained with the alignment provided by the GMM system. The feature used for the DNN system is the 40-dimensional Fbanks. A symmetric 11-frame window is applied to concatenate neighboring frames, and an LDA transform is used to reduce the feature dimension to 200, which forms the DNN input. The DNN architecture involves 4 hidden layers and each layer consists of 2048 units. The output layer is composed of 2008 units, equal to the total number of Gaussian mixtures in the GMM system.”; e.g., “The feature used for the DNN system is the 40-dimensional Fbanks” reads on “input”. In addition, e.g., a node of DNN that receives “input” data along with “DNN input” may read on “input node”. Furthermore, e.g., “40-dimensional” and “frames” may read on “N-dimensional time-series input data vector”.);

receiving the input by an input node of a recurrent neural network (RNN) configured as a non-linear extension of the first neural network to cooperatively process the input for a post-training given task until the post-training given task completion providing a final output from the RNN, the RNN including a plurality of second parameters, the input of the first neural network and the input to the recurrent neural network comprising different input nodes;
(Tang, [tables I-III]; [sec IV] “A DNN system is then trained with the alignment provided by the GMM system. The feature used for the DNN system is the 40-dimensional Fbanks. A symmetric 11-frame window is applied to concatenate neighboring frames, and an LDA transform is used to reduce the feature dimension to 200, which forms the DNN input. The DNN architecture involves 4 hidden layers and each layer consists of 2048 units. The output layer is composed of 2008 units, equal to the total number of Gaussian mixtures in the GMM system. … To train the RNN acoustic models, the DNN model of the baseline system is used as the teacher model. The RNN is based on the LSTM structure, where the input features are the 40-dimensional Fbanks, and the output units correspond to the Gaussian mixtures as in the DNN model. The momentum is empirically set to 0.9, and the starting learning rate is set to 0.0001 by default.”; [sec III] “Note that learning soft targets is not the ultimate goal of the model training, so a fine-tuning step is required to refine the model with the original hard targets. In this sense, the knowledge transfer learning is a pre-training step, which initializes the model parameters in such a way that the fine-tuning has a good starting point to reach a better local minimum, compared to training with hard targets from the beginning.”; [sec I] “This teacher model might be rather weak, but it is sufficient to direct the child model where to go. Once the teacher model helps the child model reach a reasonable place in the parameter space, the child model can learn by itself and finally finds a good local optimum, delivering a performance even better than the teacher model. … the teacher model is firstly trained and then is used to generate targets for the training data.”; “The RNN is based on the LSTM structure, where the input features are the 40-dimensional Fbanks” reads on “input”, and a node of RNN that receives “input” data may read on “input node”. In addition, “help training complex models” and “the teacher model helps the child model reach a reasonable place in the parameter space in such a way that the fine-tuning has a good starting point to reach a better local minimum” read on “a non-linear extension of the first neural network to cooperatively process the input for a given task” since the teacher model is extended in a non-linear manner based on the student model. Note that Ba et al. (Do Deep Nets Really Need to be Deep?) teaches “knowledge transfer” and “teacher/student model”, and Hinton et al. (Distilling the Knowledge in a Neural Network) teaches the knowledge distillation algorithm in detail. Furthermore, the child model parameters read on “a plurality of second parameters”. Moreover, “the output units correspond to the Gaussian mixtures as in the DNN model” reads on “final output from the RNN”. Finally, e.g., “the teacher model is firstly trained” may read on “post-training” since the student model is trained during a “post-training” period of the trained teacher model. Moreover, e.g., “teacher model” (DNN) and “child model” (RNN) may read on “different input nodes”.); and

updating the plurality of second parameters based on a learning objective of the first neural network provided with the input,
(Tang, [sec I] “the teacher model is firstly trained and then is used to generate targets for the training data. These targets are actually posterior probabilities and so are ‘soft’ compared to the original one-hot ‘hard’ targets. The soft targets are used to train the child model. As we will see, using soft targets leads to a smoother objective function, which makes the pre-training a much easier task than training with the original hard targets”; [sec III] “We focus on the dark knowledge distiller model rather than logit matching as it showed better performance in our experiments. This model uses a well-trained DNN as the teacher model to predict the targets of the training samples, and these targets are used to train the child model. … the knowledge transfer learning is a pre-training step, which initializes the model parameters in such a way that the fine-tuning has a good starting point to reach a better local minimum, compared to training with hard targets from the beginning.”; “the teacher model is firstly trained and then is used to generate targets for the training data” reads on “a learning objective of the first neural network” because nonlinear functions of the teacher model are used for training the DNN.),

wherein the post-training given task is a post processing task, and wherein the input received by the input node of the first neural network and the input received by the input node of the recurrent neural network are identical, and wherein the first neural network and the recurrent neural network each comprise a single neural network.
(Tang, [tables I-III]; [sec IV] “the training starts from constructing a system based on Gaussian mixture models (GMMs) with the standard 13-dimensional MFCC features plus the first- and second-order derivatives. A DNN system is then trained with the alignment provided by the GMM system. The feature used for the DNN system is the 40-dimensional Fbanks. A symmetric 11-frame window is applied to concatenate neighboring frames, and an LDA transform is used to reduce the feature dimension to 200, which forms the DNN input. … To train the RNN acoustic models, the DNN model of the baseline system is used as the teacher model. The RNN is based on the LSTM structure, where the input features are the 40-dimensional Fbanks, and the output units correspond to the Gaussian mixtures as in the DNN model. The momentum is empirically set to 0.9, and the starting learning rate is set to 0.0001 by default.”; see also [sec III]; [sec I] “This teacher model might be rather weak, but it is sufficient to direct the child model where to go. Once the teacher model helps the child model reach a reasonable place in the parameter space, the child model can learn by itself and finally finds a good local optimum, delivering a performance even better than the teacher model.”; “The feature used for the DNN system is the 40-dimensional Fbanks” and “The RNN is based on the LSTM structure, where the input features are the 40-dimensional Fbanks” with “learning rate is set to 0.0001” read on “the input provided to the input node of the first neural network and the input provided to input node of the recurrent neural network are identical.” In addition, “constructing a system based on Gaussian mixture models (GMMs)” reads on “the given task is a post processing task” since the GMM system may be constructed before training or testing the DNN and the RNN. Furthermore, e.g., a node of DNN/RNN that receives “input” data may read on “input node”. Furthermore, e.g., “teacher model” (DNN) and “child model” (RNN) may read on “single neural network”.)

However, Vinyals does not teach
A computer program product including one or more computer readable storage mediums collectively storing program instructions that are executable by a computer to cause the computer to perform operations comprising 
(Vinyals, [sec 3] “memory”).

Tang and Vinyals are all in the same field of endeavor of processing input signal with the neural networks and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neural network system of Tang with the memory of Vinyals. Doing so would lead to providing state-of-the art performance on sequence tasks by using non-linear functions to update memories based on inputs (Vinyals, sec 3).

Regarding claim 10, 
Vinyals and Li teaches claim 9.
Vinyals further teaches 
updating a state of the RNN using a nonlinear function ([figs 1-3]; [sec 3] “It is natural to model p(St|I, S0, . . . , St−1) with a Recurrent Neural Network (RNN), where the variable number of words we condition upon up to t − 1 is expressed by a fixed length hidden state or memory ht. This memory is updated after seeing a new input xt by using a non-linear function f: ht+1 = f(ht, xt). (3)”).

Tang and Vinyals are all in the same field of endeavor of processing input signal with the neural networks and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neural network system of Tang and Vinyals with the RNN update of Vinyals. Doing so would lead to providing state-of-the art performance on sequence tasks by using non-linear functions to update memories based on inputs (Vinyals, sec 3).

Regarding claim 11, 
Vinyals and Li teaches claim 9.
Vinyals further teaches
updating a state of the RNN based on a feature mapping of a history of the RNN and a current time frame of the input ([figs 1-3]; [sec 3] “In particular, three gates are being used which control whether to forget the current cell value (forget gate f), if it should read its input (input gate i) and whether to output the new cell value (output gate o). The definition of the gates and cell update and output are as follows: 
    PNG
    media_image10.png
    302
    804
    media_image10.png
    Greyscale
 
where ⊙ represents the product with a gate value, and the various W matrices are trained parameters. Such multiplicative gates make it possible to train the LSTM robustly as these gates deal well with exploding and vanishing gradients [10]. The nonlinearities are sigmoid σ(·) and hyperbolic tangent h(·). The last equation mt is what is used to feed to a Softmax, which will produce a probability distribution pt over all words.”; “it” reads on “a current time frame of the input”. In addition, “sigmoid σ(·) and hyperbolic tangent h(·)” read on “a feature mapping of a history of the RNN” since the functions transform the history information of the RNN.).

Tang and Vinyals are all in the same field of endeavor of processing input signal with the neural networks and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neural network system of Tang and Vinyals with the RNN update of Vinyals. Doing so would lead to providing state-of-the art performance on sequence tasks by using non-linear functions to update memories based on inputs (Vinyals, sec 3).

Regarding claim 12, 
Vinyals and Li teaches claim 9.
Vinyals further teaches
updating the plurality of second parameters includes updating a plurality of output weights ([sec 3] “In particular, three gates are being used which control whether to forget the current cell value (forget gate f), if it should read its input (input gate i) and whether to output the new cell value (output gate o). The definition of the gates and cell update and output are as follows: 
    PNG
    media_image10.png
    302
    804
    media_image10.png
    Greyscale
 where ʘ represents the product with a gate value, and the various W matrices are trained parameters.”; Wox  and Wom read on “a plurality of output weights”.).

Tang and Vinyals are all in the same field of endeavor of processing input signal with the neural networks and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neural network system of Tang and Vinyals with the parameter update of Vinyals. Doing so would lead to providing state-of-the art performance on sequence tasks by using non-linear functions to update memories based on inputs (Vinyals, sec 3).

Regarding claim 13, 
Vinyals and Li teaches claim 9.
Vinyals further teaches
initializing a plurality of input weights of the RNN and a plurality of RNN weights of the RNN randomly ([sec 3] “In particular, three gates are being used which control whether to forget the current cell value (forget gate f), if it should read its input (input gate i) and whether to output the new cell value (output gate o). The definition of the gates and cell update and output are as follows: 
    PNG
    media_image10.png
    302
    804
    media_image10.png
    Greyscale
 where  represents the product with a gate value, and the various W matrices are trained parameters.”; [sec 4] “We trained all sets of weights using stochastic gradient descent with fixed learning rate and no momentum. All weights were randomly initialized.”; Wix  and Wim read on “a plurality of input weights”, and Wfx  and Wfm read on “a plurality of RNN weights”.).

Tang and Vinyals are all in the same field of endeavor of processing input signal with the neural networks and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neural network system of Tang and Vinyals with the parameter initialization of Vinyals. Doing so would lead to providing state-of-the art performance on sequence tasks by using non-linear functions to update memories based on inputs (Vinyals, sec 3).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (Knowledge Transfer Pre-training) in view of Vinyals et al. (Show and Tell: A Neural Image Caption Generator), further in view of Evermann et al. (“Predicting Process Behaviour using Deep Learning”).

Regarding claim 14, 
Tang and Vinyals teach claim 13.
However, Tang and Vinyals do not teach 
updating the plurality of second parameters includes maintaining the plurality of input weights of the RNN and a plurality of RNN weights of the RNN.

Evermann teaches
updating the plurality of second parameters includes maintaining the plurality of input weights of the RNN and a plurality of RNN weights of the RNN ([sec 3] “
    PNG
    media_image11.png
    124
    1014
    media_image11.png
    Greyscale
”; [sec 4] “Subsequent epochs maintain the weights W and biases b learned from the previous epoch but reinitialize the states for each layer and then train the net again on the entire event log.”; Note that Vinyals teaches the plurality of input weights of the RNN and a plurality of RNN weights of the RNN.).

Tang, Vinyals and Evermann are all in the same field of endeavor of processing input signal with the neural networks and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neural network system of Tang and Vinyals with the maintaining of the input weights and RNN weights of Evermann. Doing so would lead to enabling each epoch to train the net on the entire event log based on the backpropagation algorithm by computing the mean gradients for all parameters (Evermann, sec 4).
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129